Citation Nr: 1456641	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 10 percent for a fractured right femur with associated right hip and knee disability for the period prior to June 14, 2011; entitlement to a rating evaluation in excess of 20 percent thereafter.

2.  Entitlement to a rating evaluation in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to October 1979, and from May 1996 to June 1996.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from April 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that after the issuance of the May 2012 Supplemental Statement of the Case (SSOC), a statement from the Veteran and June 2012 MRI of the lumbosacral spine were associated with the claims file.  Although there is no waiver in connection with these documents, the arguments and findings in these documents are essentially duplicative of other arguments of record.  Specifically, the Veteran's statement argued his rating should be higher as he had an abnormal gait and dextroscoliosis.  The April 2012 VA examination documented the presence of dextroscoliosis and the March 2010 Substantive Appeal included arguments that the rating should be higher in part due to the presence of an abnormal gait and the April 2009 VA examination documented the presence of an altered gait.  While the June 2012 MRI is new, the findings it reported are also essentially duplicative of evidence of record.  Specifically, the June 2012 MRI documented the presence of degenerative changes; however, the record already noted the presence of degenerative changes in the spine.  Accordingly, review of the evidence by the Board does not prejudice the Veteran.  38 C.F.R. § 20.1304(c); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In the November 2014 Informal Hearing Presentation, the Veteran's representative argued that GERD, ulcer, gastritis, and diabetes should be service connected, as they are all secondary to the service-connected femur and back disabilities, or medication taken to treat those disabilities.  The record does not contain a formal or informal claim for service connection for the above listed issues, and thus they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the period prior to June 14, 2011, the right femur disability has been manifested by stable internal fixation of the femur with no more than mild hip or knee disability.

2.  For the period from June 14, 2011, the right femur disability has been manifested by stable internal fixation of the femur with no more than moderate hip or knee disability.

3.  For the entire rating period on appeal, DJD of the lumbar spine more closely approximates forward flexion of the thoracolumbar spine greater than 60 degrees, with incapacitating episodes having a total duration of less than two weeks during any twelve month period.


CONCLUSIONS OF LAW

1.  For the period prior to June 14, 2011, the criteria for an increased evaluation in excess of 10 percent for a fractured right femur with associated right hip and knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2014).

2.  For the period from June 14, 2011, the criteria for an increased evaluation in excess of 20 percent for a fractured right femur with associated right hip and knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2014).

3.  The criteria for a rating in excess of 10 percent for lumbar spine DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a July 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements. 

The Veteran was afforded VA examinations in July 2008, April 2009 and June 2011 to assess his right femur disability, and in July 2008 and April 2012 to assess his lumbar spine disability.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  The Board notes that the Veteran's representative argued that the VA examiners did not have a chance to review all of the private evidence of record.  The Board notes that in Monzingo v. Shinseki, 26 Vet. App. 97 (Vet. App. 2012) the Court held that "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file." Monzingo at 105-06 (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Court instead has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion." Id.  Here, the Board finds that the examiners provided the findings necessary to make and opinion and a remand for the examiner to review the private records to provide reasons and bases is not necessary and would only delay adjudication.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and the Veteran's statements.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for Femur Disability

The Veteran's fractured femur with associated right hip and knee disabilities has been evaluated under Diagnostic Code 5255.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5255, which addresses impairment of the femur, a 10 percent evaluation is assigned when there is malunion of the femur with slight knee or hip disability; a 20 percent evaluation is assigned when there is malunion of the femur with moderate knee or hip disability; a 30 percent evaluation is assigned when there is malunion of the femur with marked knee or hip disability; a 60 percent evaluation is assigned when there is fracture of the surgical neck of the femur with a false joint, or fracture of the shaft or anatomical neck of the femur with nonunion without loose motion and weight bearing preserved with the aid of a brace; an 80 percent evaluation is assigned when there is a fracture of the shaft or anatomical neck of the femur with nonunion with loose motion (spiral or oblique fracture).  Id.

The Veteran is in receipt of a 10 percent rating for service-connected fractured femur with associated right hip and knee disability for the period prior to June 14, 2011, and a 20 percent rating thereafter, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255.  By way of history, during active service, he sustained a fracture to the right femur and femoral neck as a result of a fall.  He had surgery, including insertion of a plate and two screws, at the San Diego naval hospital.  Subsequently, he developed right knee and hip pain in approximately 1998 as a result of abnormal gait.  He contends that his femur disability warrants higher evaluations for the periods on appeal, due to abnormal gait with pronounced limp, and decreased right knee range of motion. 

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation for both periods on appeal for service-connected fractured femur.  For the period prior to June 14, 2011, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected femur disability did not more nearly approximate moderate knee or hip disability, as required for an evaluation in excess of 10 percent under Diagnostic Code 5255.  
38 C.F.R. § 4.71a.

A June 2007 private treatment note shows that the Veteran had ongoing complaints of hip pain.  The examiner noted that the Veteran had "fairly good" range of motion of the right hip.  Private x-ray findings of June 2007 revealed intact pelvic ring and calcifications in the lower pelvis consistent with phleboliths.  Post-surgical changes of the right hip were observed, including hip nail and side plate with multiple screws.  No acute fracture, dislocation or subluxation was shown.  The impression was post-surgical changes without acute findings.  In December 2007, he reported right hip stiffness and soreness.  

He was provided a VA bone examination in July 2008.  He complained of pain and severe weekly flare-ups which are painful and incapacitating.  There was evidence of leg shortening, with the right leg 1/2 inch shorter than the left.  There were no bone or joint abnormalities, and no evidence of abnormal weight bearing.  He was able to stand for 15-30 minutes and able to walk one quarter of a mile.  There was no evidence of genu recurvaturm, constitutional signs of bone disease, or malunion of the OS calcis or astragalus.  X-ray findings revealed nail and plate fixation.  Joint space was maintained.  He reported less than one week lost from work due to leg pain in the past year.  The VA examiner determined that the disability had severe effects on occupational and usual daily activities, manifested by decreased mobility and strength and pain.  The condition prevents exercise and sports; there was a moderate effect on chores, shopping, and exercise; and mild to no effect on recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  

He was provided an April 2009 VA examination.  For the right hip and right knee, the examiner found no evidence of deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  There was evidence of pain, stiffness, weakness, and decreased speed of joint motion.  There were no constitutional symptoms or incapacitating episodes of arthritis.  He was able to stand for up to one hour, and was unable to walk more than a few yards as a result of the femur disability.  Weight-bearing joints were affected, resulting in antalgic gait.  No loss of bone, recurrent shoulder dislocations, or inflammatory arthritis was found.  For the right knee, crepitus and subpatellar tenderness were found.  There were no bumps consistent with Osgood-Schlatter's disease, masses behind the knee, clicks or snaps, grinding, instability, or meniscus abnormality.  Upon range of motion testing, the right hip had flexion to 100 degrees, extension to 15 degrees, and abduction to 30 degrees.  Pain was reported during range of motion testing.  There was no decrease in the range of motion due to pain, fatigue, weakness, or lack of endurance upon repetition testing.  He was able to cross his legs.  For the right knee, flexion was to 100 degrees and extension was normal.  There was pain upon repetitive motion but no additional limitation of motion.  There was no joint ankylosis.  Left leg length was 43 inches, while right leg length was 42 inches.  X-ray findings of the right knee showed minimal flattening of the medial femoral condyle.  There was no evidence of articular cartilage loss.  There was evidence of a possible old healed proximal fibular fraction.  The impression was minimal degenerative changes.  For the right hip, x-ray findings revealed post-metallic fixation of an old right hip fracture.  The femoral acetabular joint appeared grossly normal.  There were mild degenerative changes of the femoral head with enthesophyte formation.  The impression was post metallic fixation and well healed fracture.  Overall, the VA examiner determined that that the knee and hip disabilities had significant effects on the Veteran's occupational activities, which included decreased mobility, problems with lifting an carrying, and pain, and resulted in assignment to different duties and increased absenteeism.  As to effect of the problem on usual daily activities, the examiner opined that there was a severe effect on the Veteran's ability to participate in sports; a moderate effect on chores, shopping, and exercise; and mild to no effect on recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  

A June 2009 treatment note from a private physician, Dr. S.R.R., notes a leg length discrepancy of 1.5 centimeters.  Dr.  S.R.R. notes that the Veteran's deep tendon reflexes are diminished at the right knee and ankle.  Sensation was intact in the feet.  The Veteran was further observed to get up and down off the examination table somewhat slowly and stiffly.  The Veteran reported that he has to be cautious about bending and lifting activities due to back and hip pain.  

As noted, for the period prior to June 14, 2011, the femur disability is rated at 10 percent under Diagnostic Code 5255, which contemplates impairment of the femur.  Under Diagnostic Code 5255, a 10 percent evaluation is assigned when there is malunion of the femur with mild knee or hip disability.  The next higher, 20 percent, evaluation is assigned when there is malunion of the femur with moderate knee or hip disability.  38 C.F.R. § 4.71a.
 
After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for a fractured right femur with associated hip and knee disability.  The Veteran's hip and knee disabilities cannot be characterized as more than mild for the relevant period, so as to warrant a rating higher than 10 percent under Diagnostic Code 5255, based on the evidence outlined above.  Namely, only minimal degenerative changes were found on X-ray studies of the right hip and knee in April 2009. 

Moreover, range-of-motion findings during the rating period on appeal, even when limitation due to pain is taken into consideration, meet the criteria for no more than 10 percent evaluations under the applicable diagnostic codes.  Flexion of the right knee was to 100 degrees at the April 2009 VA examination (where full flexion is to 140 degrees), and the Veteran had full extension of the right knee.  The Veteran had pain during flexion of the knee from 100 degrees.  Such range-of-motion measurements do not meet the criteria for compensable evaluations under the applicable diagnostic codes pertaining to the knee (Diagnostic Codes 5260 and 5261, 38 C.F.R. § 4.71a).  A noncompensable evaluation under Diagnostic Code 5260 for limited flexion of the knee requires flexion limited to 60 degrees; a noncompensable evaluation under Diagnostic Code 5261 for limited extension of the knee requires extension limited to 5 degrees.  Taking pain into account, however, he would be entitled to a 10 percent evaluation.

Regarding the right hip, at the April 2009 VA examination, flexion was to 100 degrees (where full flexion is to 125 degrees), and extension was to 15 degrees (where normal is to 0 degrees), and abduction was to 30 degrees.  The Veteran had pain during flexion of the hip from 100 degrees.  Private treatment records of June 2007 observed "fairly good" range of motion of the hip, and the June 2009 note from Dr. S.R.R. observed only that the Veteran's motion appeared slow and stiff.  Diagnostic Codes 5251 and 5252 address limitation of extension and flexion of the thigh, respectively.  Taking the Veteran's pain into account, he would meet the criteria for 10 percent evaluations, but no higher, for limited extension and flexion of the thigh under Diagnostic Codes 5251 and 5252.  A 10 percent evaluation is assigned under Diagnostic Code 5251 when extension of the thigh is limited to 5 degrees, and a 10 percent evaluation is assigned under Diagnostic Code 5252 when flexion of the thigh is limited to 45 degrees.  In addition, the measurements of abduction do not demonstrate marked disability of the right hip.  Namely, Diagnostic Code 5253 requires rotation limited to 15 degrees or inability to cross the legs for a 10 percent evaluation, where this Veteran was able to cross his legs. 

Based on this evidence, the Board finds that for the period prior to June 14, 2011, the Veteran's right hip and knee disabilities related to his fractured femur cannot be characterized as more than mild, as the criteria for only the minimum evaluations under the diagnostic codes addressing the hip and knee were met based on the Veteran's range-of-motion (even with considerations of limitations of motion due to pain and weakness), and X-ray findings demonstrated only minimal degenerative changes.  Therefore, a rating higher than 10 percent is not warranted under Diagnostic Code 5255.  38 C.F.R. § 4.71a.

For the period from June 14, 2011, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected femur disability did not more nearly approximate marked knee or hip disability, as required for an evaluation in excess of 20 percent under Diagnostic Code 5255.  38 C.F.R. § 4.71a.

He was provided another VA joints examination in June 2011.  For the right hip and right knee, the examiner found no evidence of deformity, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  There was evidence of pain, stiffness, weakness, decreased speed of joint motion, and weekly severe flare-ups of joint disease.  Flare-ups are precipitated by standing 15-20 minutes, walking on uneven surfaces, and ascending and descending stairs.  Flare-ups are alleviated by rest and Tramadol.  The examiner found evidence of giving way for the right knee but not the right hip.  The examiner noted that right knee flare-ups cause increased knee pain with most daily required activities.  There were no constitutional symptoms or incapacitating episodes of arthritis.  He was able to stand for 15-20 minutes, and was able to walk more than one quarter of a mile but less than one mile as a result of the femur disability.  Weight-bearing joints were not affected.  No loss of bone, recurrent shoulder dislocations, or inflammatory arthritis was found.  For the right knee, crepitus and pain with knee flexion were found.  There were no bumps consistent with Osgood-Schlatter's disease, masses behind the knee, clicks or snaps, grinding, instability, patellar abnormality, abnormal tendons or bursae, or meniscus abnormality.  For the right hip, guarding of movement and pain with flexion and extension was found.  Upon range of motion testing, the right hip had flexion to 100 degrees, extension from 100 to 0 degrees, and abduction to 30 degrees.  Pain was reported during range of motion testing.  There was no decrease in the range of motion due to pain, fatigue, weakness, or lack of endurance upon repetition testing.  For the right knee, flexion was to 100 degrees and extension was normal.  There was pain upon repetitive motion but no additional limitation of motion.  He was able to cross his legs.  There was no joint ankylosis.  X-ray findings revealed mild narrowing of the right hip joint greater than the left hip joint, which was also minimally narrowed, suggesting some early osteoarthritic changes.  The x-ray findings were otherwise unchanged from the April 2009 examination.  The impression was right hip and knee pain with arthritis.  Overall, the VA examiner determined that that the knee and hip disabilities had significant effects on the Veteran's occupational activities, which included decreased mobility, decreased strength, and pain.  As to effect of the problem on usual daily activities, the examiner opined that it prevents the Veteran from participating in sports and exercise; there was a moderate effect on chores and recreation; and mild to no effect on shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  

The June 2011 examination shows that the Veteran's knee and hip disabilities worsened during the period on appeal; thus he was awarded a higher, 20 percent disability evaluation from the date that worsening was shown.  As noted, for the period from June 14, 2011, the femur disability is rated at 20 percent under Diagnostic Code 5255, which contemplates impairment of the femur.  Under Diagnostic Code 5255, a 20 percent evaluation is assigned when there is malunion of the femur with moderate knee or hip disability.  The next higher, 30 percent, evaluation is assigned when there is malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71a. 

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 20 percent for a fractured right femur with associated hip and knee disability.  The Veteran's hip and knee disabilities cannot be characterized as more than moderate for the relevant period, so as to warrant a rating higher than 20 percent under Diagnostic Code 5255, based on the evidence outlined above.  Namely, no more than mild degenerative changes have been found on X-ray studies of the right hip and knee. 

Moreover, range-of-motion findings during the rating period on appeal, even when limitation due to pain is taken into consideration, meet the criteria for no more than 10 percent evaluations under the applicable diagnostic codes.  Flexion of the right knee was to 100 degrees at the June 2011 VA examination (where full flexion is to 140 degrees), and the Veteran had full extension of the right knee.  The Veteran had pain during flexion of the knee from 100 degrees.  Such range-of-motion measurements do not meet the criteria for compensable evaluations under the applicable diagnostic codes pertaining to the knee (Diagnostic Codes 5260 and 5261, 38 C.F.R. § 4.71a).  A noncompensable evaluation under Diagnostic Code 5260 for limited flexion of the knee requires flexion limited to 60 degrees; a noncompensable evaluation under Diagnostic Code 5261 for limited extension of the knee requires extension limited to 5 degrees.  Taking pain into account, however, he would be entitled to a 10 percent evaluation.

Regarding the right hip, at the June 2011 VA examination, flexion was to 100 degrees (where full flexion is to 125 degrees), and extension was from 0 to 100 degrees (where normal is to 0 degrees).  The Veteran had pain during flexion of the hip from 100 degrees.  Diagnostic Codes 5251 and 5252 address limitation of extension and flexion of the thigh, respectively.  Taking the Veteran's pain into account, he would meet the criteria for 10 percent evaluations, but no higher, for limited extension and flexion of the thigh under Diagnostic Codes 5251 and 5252.  A 10 percent evaluation is assigned under Diagnostic Code 5251 when extension of the thigh is limited to 5 degrees, and a 10 percent evaluation is assigned under Diagnostic Code 5252 when flexion of the thigh is limited to 45 degrees.  In addition, the measurements of abduction do not demonstrate marked disability of the right hip.  Namely, Diagnostic Code 5253 requires rotation limited to 15 degrees or inability to cross the legs for a 10 percent evaluation, where this Veteran was able to cross his legs. 

Based on this evidence, the Board finds that for the period from June 14, 2011, the Veteran's right hip and knee disabilities related to his fractured femur cannot be characterized as more than moderate, as the criteria for only the minimum evaluations under the diagnostic codes addressing the hip and knee were met based on the Veteran's range-of-motion (even with considerations of limitations of motion due to pain and weakness), and X-ray findings demonstrated only minimal degenerative changes.  Therefore, a rating higher than 20 percent is not warranted under Diagnostic Code 5255.  38 C.F.R. § 4.71a.

For both rating periods on appeal, the Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's femur disability.  There is no evidence of ankylosis of the right hip, so Diagnostic Code 5250 does not apply.  Diagnostic Codes 5251 and 5252 have been discussed above, and would not allow for evaluations of more than 10 percent.  Also discussed above, the Veteran did not meet even the 10 percent rating criteria under Diagnostic Code 5253.  Finally, there are no findings of a flail joint for any period, so Diagnostic Code 5254 does not apply.  38 C.F.R. § 4.71a.

The Board has also considered whether any separate ratings are available based on the evidence.  The Veteran has not reported any neurological symptoms, and none have been shown at examination.  At the April 2009 examination, it was reported that there was a one inch difference between his leg lengths.  A compensable rating under Diagnostic Code 5275 requires shorting of the lower extremity by 1 1/4 to 2 inches.  A rating higher than 20 percent under that diagnostic code is only warranted when the lower extremity is shortened by over 2 1/2 inches.  Additionally, the Note to Diagnostic Code 5275 instructs that it is not to be combined with other ratings for fracture or faulty union in the same extremity.  Thus, a higher or separate rating under Diagnostic Code 5275 is not warranted.  There are no other symptoms related to the femur disability which would allow for a separate rating for either period on appeal.

Increased Rating for Lumbar Spine Disability

The Veteran's lumbar spine disability has been rated as 10 percent disabling under Diagnostic Codes 5010-5292, effective September 24, 1999.  The Board notes that, prior to the rating period on appeal, VA promulgated new regulations for the evaluation of degenerative disc disease.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4); 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.  The Board will consider all relevant diagnostic codes under the revised rating formula.  

Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5243, the lumbar spine disability may be evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining, under 38 C.F.R. § 4.25, separate ratings of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher rating.

Diagnostic Code 5243 provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks per year.  A 20 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.   A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year. Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  Under Diagnostic Code 5243, Note (1), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2014).

The Veteran's service-connected low back disability may also be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2).  

A December 2007 private treatment note shows complaints of chronic low back pain, worse with sitting and driving.  Physical examination revealed no deformity of the spine.  He reported low back pain in June 2008, exacerbated by spending a long time on his feet and relieved by lying flat on his back.  Physical examination revealed mild tenderness over the lower lumbar spine in the midline.  

He was provided a July 2008 VA spine examination.  He reported fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Severe flare-ups were reported every other day, brought on by standing for prolonged periods and lifting.  He uses a cane to assist in ambulation.  Upon physical examination, there was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was no abnormal gait or abnormal spinal contour as a result of the spine disability.  There was lumbar flattening.  Detailed motor, sensory, and reflex testing were within normal limits.  No ankylosis was shown.  Upon range of motion testing, forward flexion was to 90 degrees or greater, without painful motion.  Extension was to 20 degrees, without painful motion.  Left and right lateral flexion, and left and right lateral rotation were to 20 degrees or greater, with no painful motion noted.  There was no additional limitation of range of motion upon repetition testing.  X-ray findings revealed mild anterior wedging in conjunction with some dextroscoliosis of the lower thoracic/upper lumbar spine.  There was some irregularity of the disc spaces.

Dr. S.R.R. observed in June 2009 that the Veteran complained of worsening back pain with radiation into the right leg.  The spine has extension of 20 degrees from neutral position and flexion of 90 degrees from the neutral position.  The private physician indicated that deep tendon reflexes were diminished at the right knee (absent) and left knee was only trace and the bilateral ankles were 1+.  Sensation was intact in the feet.  

He was provided another VA spine examination in April 2012.  He reported daily flare-ups.  Upon range of motion testing, forward flexion was to 70 degrees, with painful motion at 70 degrees.  Extension was to 20 degrees, with painful motion at 20 degrees.  Left and right lateral flexion, and left and right lateral rotation were to 20 degrees, with painful motion at 20 degrees.  There was no additional limitation of range of motion upon repetition testing.  Contributing factors to functional loss, impairment, and/or additional limitation of range of motion consisted of less movement than normal and pain on movement.  Lumbar paraspinal tenderness was found.  There were no muscle spasms or guarding.  Strength, reflex, and sensory testing were within normal limits.  Straight leg raising test was negative.  No radiculopathy or other neurologic abnormalities were found.  The VA examiner noted that the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of one week over the last twelve months.  The Veteran does not use assistive devices.  The examiner reported a history of low back traumatic arthritis.  The examiner noted that the Veteran is currently employed as a truck driver.  

The Board finds that the weight of the evidence does not demonstrate incapacitating episodes having a total duration of at least two but less than four weeks per year.  As noted, an incapacitating episode, as defined by VA regulation, is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Despite the Veteran's reports of back spasms and daily flare-ups, the April 2012 VA examiner specifically noted that incapacitating episodes had a total duration of one week over the last twelve months.  No incapacitating episodes were noted at the July 2008 VA examination or in any of the private treatment records.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Code 5243.

The Board also finds that a rating in excess of 10 percent is not warranted under the general rating formula, because forward flexion of the thoracolumbar spine of 60 degrees or less has not been objectively shown.  Rather, the medical evidence shows that the Veteran exhibited no worse than forward flexion of the thoracolumbar spine to 70 degrees in April 2012.  As noted, forward flexion was to 90 degrees in July 2008 and to 90 degrees in June 2009, per Dr. S.R.R.  Additionally, the evidence does not show muscle spasms that result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A higher rating under Diagnostic Code 5003 is not warranted, because the weight of the evidence does not show involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.

The Board acknowledges the Veteran's statement that his pain has worsened and affects his work and daily life.  The Veteran is competent to report his observable lower back symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of her low back disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board has also considered whether a separate evaluation is warranted based on neurological disorder associated with the service-connected back disability; especially in light of the June 2009 private record and the representative's argument in November 2014.  Although the June 2009 private record noted the absence of ankle reflexes and diminished reflexes in the right leg, he indicated sensation was still intact.  Furthermore, VA examination in 2009 and 2012 noted normal reflexes in the knees and ankles, normal sensation and found no evidence of radiculopathy.  Private medical records reflect complaints of radiation; however records in 1998 indicate the pain was radiating from the right hip to the right thigh and the pain was not radiating down from the back.  Indeed, review of the record reflects that for this Veteran, the right hip fracture resulted in pain that radiated up to the back.  See e.g. September 2000 rating decision; December 2006 private medical record.  Furthermore, the November 2014 examination to assess the presence of any neurological symptoms related to the back specifically found that there were no signs or symptoms due to radiculopathy.  At best, there are some decreased reflexes; however even when those were present sensation was normal.  Accordingly, the Board finds that the weight of the lay and medical evidence does not demonstrate that there is a separately ratable neurologic disorder.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected lower back disability.  In this case, the Board does not find that the rating assigned should be higher for any other separate period based on the facts found during the appeal period.  No staged ratings are warranted.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  During the April 2012 VA spine examination, the Veteran reported that he is currently employed as a truck driver. Accordingly, a claim for TDIU has not been raised.



Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's disabilities have manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
The Veteran's symptoms are specifically contemplated by the criteria discussed above, including the effect on her daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating evaluation in excess of 10 percent for a fractured right femur with associated right hip and knee disability for the period prior to June 14, 2011 is denied.

Entitlement to a rating evaluation in excess of 20 percent for a fractured right femur with associated right hip and knee disability for the period from June 14, 2011 is denied.

Entitlement to a rating evaluation in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine is denied


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


